
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. J. RES. 22
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		To grant the consent of Congress to an
		  amendment to the compact between the States of Missouri and Illinois providing
		  that bonds issued by the Bi-State Development Agency may mature in not to
		  exceed 40 years.
	
	
		That
		1.Consent
			(a)In generalThe consent of Congress is given to the
			 amendment of the powers conferred on the Bi-State Development Agency by Senate
			 Bill 758, Laws of Missouri 2010 and Public Act 96–1520 (Senate Bill 3342), Laws
			 of Illinois 2010.
			(b)Effective
			 dateThe amendment to the
			 powers conferred by the Acts consented to in subsection (a) shall take effect
			 on the date of enactment of this Act.
			2.Application of Act of August 31,
			 1950The provisions of the Act
			 of August 31, 1950 (64 Stat. 568) shall apply to the amendment approved under
			 this joint resolution to the same extent as if such amendment was conferred
			 under the provisions of the compact consented to in such Act.
		3.Right to alter, amend, or
			 repealThe right to alter,
			 amend, or repeal this joint resolution is expressly reserved.
		4.Reservation of rightsThe right is reserved to Congress to require
			 the disclosure and furnishings of such information or data by the Bi-State
			 Development Agency as is deemed appropriate by Congress.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
